Citation Nr: 9918394	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  97-21 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office & Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of death of 
the veteran.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, and the veteran's daughter, sister, and son-in-
law.  



ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The veteran had active duty from October 1943 to December 
1945.  The appellant is the veteran's widow.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office and Insurance Center (RO&IC).  The RO&IC 
denied entitlement to service connection for the cause of the 
veteran's death.


FINDING OF FACT

The claim for service connection for the cause of the 
veteran's death is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.

CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is not well grounded. 38 
U.S.C.A. § 5107 (West 1991).






REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

The appellant may obtain service connection for the death of 
the veteran if the evidence establishes that his death was 
due to a service-connected disability, which was either the 
principal or a contributory cause of death.  The issue 
involved will be determined by exercise of sound medical 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, 
particularly, autopsy reports.  38 C.F.R. § 3.312(a)(1998).  

By "principal cause of death" is meant that the disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b)(1998).  "Contributory 
cause of death" means one inherently not related to the 
principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1)(1998); Barnett v. Brown, 8 Vet. App. 1, 4 (1995).



By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record is to enable the claimant to 
understand the precise basis for the Board's decision, as 
well as to facilitate review of the decision by courts of 
competent appellate jurisdiction.  See    Gilbert v. 
Derwinski, 1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. 
§ 7104(d)(1) (West 1991).  With this requirement of law, and 
in light of the appellant's contentions, a brief factual 
review of evidence of record as found in the appellant's 
claims folder would be helpful to an understanding of the 
Board's decision.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).


Factual background

The veteran died on January [redacted] 1996.  The certificate of 
death reflects the cause of death was "sudden death 
syndrome," as a result of arteriosclerotic cardiovascular 
disease.  

The veteran's service medical records reveal that in February 
1945, he sustained shell fragment wounds to his right leg, 
right thigh and left foot.  The veteran was hospitalized for 
approximately two months thereafter.  There are no references 
to any cardiovascular complaints or symptoms in the veteran's 
service medical records.  

By rating decision dated in April 1946, service connection 
was granted for the residuals of shell fragment wounds as are 
described above.  

The veteran underwent a VA physical examination in January 
1949 and in  December 1966.  His cardiovascular system was 
reported to be normal on these occasions.   

The earliest notation of record relative to a cardiovascular 
disorder is a November 1984 VA physical therapy evaluation 
treatment note, reflecting that that the veteran's past 
medical history included hypertension.  

The record contains copies of VA medical records, reflecting 
continuing care for the residuals of the shell fragment 
wounds and dermatological complaints.

The record contains a copy of records generated by the 
Geisinger Wyoming Valley Medical Center in Wilkes-Barre, 
Pennsylvania, relative to the emergency medical care afforded 
the veteran in January 1996.  In substance, it reflects that 
the veteran sustained a cardiopulmonary arrest on the day of 
his death.  The records are devoid of any mention of the 
veteran's military service or of his service-connected 
disorders.

At a May 1999 Travel Board hearing, the appellant and the 
veteran's daughter, sister, and son-in law testified.  In 
substance, the appellant stated that the veteran was in 
relatively constant pain from his service-connected shell 
fragment wound residuals, but that she was not aware if he 
had any chest pains or shortness of breath, nor was she aware 
if he was treated for hypertension or diabetes.  She added 
that the veteran was not prone to complain of physical 
ailments, but that he wore cotton socks while sleeping, in 
order to keep his feet warm.  The veteran's sister testified 
in substance that the veteran retired at the age of 62.  She 
stated that the veteran never complained of chest pain.  

The veteran's daughter stated that her father was unable to 
take part in routine physical activities such as swimming, 
ice skating and bicycling due to the pain in his legs.  The 
veteran's son-in-law testified as to his knowledge of the 
veteran's lifestyle over a number of years.

Analysis
 
Under 38 U.S.C. A. § 5107(a), an applicant for benefits has 
the "burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  Such a claim has been defined as "one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible" in 
order meet the burden established in the statute.  Kandik v. 
Brown, 9 Vet. App. 434, 439 (1996); See Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The burden to submit evidence sufficient to establish a 
"well-grounded" claim is the claimant's, and the claimant's 
alone. Epps v. Gober, 126 F.3d 1464, 1469 (Fed.Cir. 1997).  

In order for the appellant's claim to be well grounded, there 
must have been presented competent evidence of a current 
disability; a disease or injury which was incurred in 
service, and a nexus between the disease or injury and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996)(table); 
See Watai v. Brown, 9 Vet. App. 441, 443 (1996).  In a claim 
of service connection for a veteran's death, the initial 
Caluza element of a current disability is satisfied by 
evidence of the veteran's death.  See, e.g., Pearlman v. 
West, 11 Vet. App. 443, 447 (1998).  





Where the determinative issue involves either medical 
etiology or diagnosis, competent medical evidence is 
necessary to fulfill the well-grounded claim requirement.  
Where the determinative issue does not require medical 
diagnosis or etiology, lay testimony by itself may suffice to 
meet the statutory burden.  Caluza,   7 Vet. App. at 504; 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The 
truthfulness of evidence is presumed in determining whether a 
claim is well grounded.  Meyer v. Brown, 9 Vet. App. 425, 429 
(1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Having reviewed the evidence of record, the Board finds that 
the appellant's claim of service connection for the cause of 
death of the veteran is not well grounded, and the claim will 
be denied on this basis.  In particular, the record does not 
contain competent medical evidence reflective of a nexus 
between the veteran's service-connected disabilities, or any 
incident of his military service, and his death.  

As to the former, the medical evidence of record reveals that 
the veteran was under relatively constant care for the 
residuals of his shell fragment wounds.  There is no evidence 
of the development of arteriosclerotic heart disease, or any 
linkage of the terminal disorder to the veteran's military 
service.  

In light of the evidence of record, the Board has carefully 
reviewed the testimony of the appellant, and the veteran's 
sister, daughter, and son-in-law, presented during the May 
12, 1999 hearing.  From that testimony, as well as from all 
evidence of record, it is clear that the veteran made 
significant sacrifices in the service of his country during 
World War II, and that his contributions had a lasting effect 
upon himself and his family.


However, while most appreciative of the veteran's service, 
the Board is bound by applicable statutes, regulations and 
precedent.  The resolution of the medical nexus issues 
mandate medical opinions.  Cromley v. Brown, 7 Vet. App. 376, 
379 (1995); Boeck v. Brown, 6 Vet. App. 14, 16 (1993); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

Viewing the evidence of record in a light most favorable to 
the appellant, and presuming the credibility of all factual 
accounts therein presented, the record in its whole only 
suggests that the veteran sustained shell fragment injuries 
while in service; that he was treated for their residuals 
thereafter, and that no physician has linked the veteran's 
terminal disorder to any incident of his military service.  
When presumed credible for the purpose of ascertaining 
whether this claim is well grounded, the evidence of record 
does not suggest the existence of any other information that 
would render this claim plausible.  Carbino v. Gober, 10 Vet. 
App. 507, 510 (1997); see Counts v. Brown, 6 Vet. App. 473, 
477 (1994).  

In this circumstance, the appellant's claim is not well 
grounded and is denied.

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim for a 
grant of service connection for the cause of the veteran's 
death.

When the Board addresses in its decision a question that has 
not been addressed by the RO&IC, in this case well-
groundedness, it must consider whether the appellant has been 
given adequate notice to respond and, if not, whether he has 
been prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). The Board concludes, however, that the appellant 
has been accorded ample opportunity to fully present this 
claim, and any error by the RO&IC in the adjudication of the 
claim on a broader basis that that applied by the Board could 
not be prejudicial.
 

ORDER

The appellant not having presented a well-grounded claim of 
entitlement to service connection for the cause of the 
veteran's death, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

